DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 15 are objected to because of the following informalities:
As to claim 1: The claim recites in line 2 that “at least one vibration sensing unit each positioned at a respective location” and appears to be grammatically incorrect because the claim may be met by only one vibration sensing unit. 
A possible correction could be to remove the recitation of “each” and amend the claim for grammar such that the claim could instead read, for example - line 2 could instead recite:
--at least one vibration sensing unit positioned at a location or a plurality of vibration sensing units positioned at respective locations--; 
and line 7 could be similarly amended for grammar to then recite:
--detect a condition of vibration from the location or the respective locations--.

As to claim 4: Line 1 of the claim recites in part “The system of claims 1” and appears to be a typographical error.
A possible correction could be to instead recite:
--The system of claim 1--.

As to claim 15: Lines 2 and 3 recite in part “at least one vibration sensing unit” and “at a respective location” and accordingly has a similar issue to claim 1 above but is not repeated herein for brevity. The examiner recommends amending the claim similarly to the suggestion for claim 1 above to obviate the instant objection.

Appropriate correction is required.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In particular, it appears from Applicant’s as-filed specification that figs. 1-3 depict that which is known in the art, i.e. relieving excess pressure into the atmosphere as described in ¶ 85 of the as-filed specification. Furthermore, ¶ 90 also appears to indicate that figs. 1-3 depict that which is known in the art because each of the depicted systems utilize an olfactory-based mechanism of natural gas leak detection and ¶ 90 notes explicitly that “A monitoring system described herein overcomes many of the limitations associated with an olfactory-based mechanism”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process/abstract idea without significantly more. 
As to claim 15: The claim recites various method steps including receiving a vibration sensing unit signal, detecting a condition using the at least one vibration sensing unit signal, and communicating to at least one or more alarm signaling units to provide an alarm signal in response to the condition, but does not recite or indicate that the various recited steps are being carried out by, e.g. a processing unit or a control unit, as opposed to a human/user/operator that can be carrying out or monitoring the steps themselves. This judicial exception is not integrated into a practical application because the generic recitation in the preamble that recites “a computer implemented method” is not considered to add a meaningful limitation to the abstract idea because they amount instead to simply implementing the abstract on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the body of the claim only recites that signals are received and sent to enable, e.g. the claimed alarm signal in response to a condition and does not appear to require any specific or specialized hardware to carry out the rest of the various recited steps.
The examiner recommends amending the claim to recite a specific controller that is positively recited to be carrying out the various steps to ensure that it may not be embodied by a human/user/operator simply monitoring the signals and e.g. recording information, and/or explaining in remarks how Applicant believes the recited elements in the claim amount to more than a generic recitation of known computer components running an abstract idea on said generic computer components.
	As to claims 16-19: Each of said claims depends ultimately from claim 15 and accordingly each inherits the 35 U.S.C. 101 issue of claim 15 for the reasons noted previously above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16: The claim recites in line 2 “each respective vibration sensing unit” but depends from claim 15 which recites in lines 2-3 “at least one vibration sensing unit” and accordingly may be met by a single vibration sensing unit. Because the scope of claim 16 contradicts claim 15 from which it depends, it is unclear whether the claim requires more than one vibration sensing unit or a single vibration sensing unit such as implied by parent claim 15. Because claim 15 requires only “at least one vibration sensing unit” to be met, this is the interpretation taken by the examiner for the purpose of expedient examination and accordingly the limitations of claim 16 are considered to be met if at least one vibration sensing unit is present.
The examiner recommends either amending claim 15, claim 16, or both in order to obviate the above rejection and/or explaining in remarks how Applicant’s disclosure remedies the above issue.

As to claim 18: The claim recites in lines 1-2 “comparing a respective sensing unit signal” but because claim 16, from which it depends, may be met by only a single sensing unit signal, the claim has an issue similar to claim 16 above but is not repeated herein for brevity.
The examiner recommends either amending claim 15, claim 18, or both in order to obviate the above rejection and/or explaining in remarks how Applicant’s disclosure remedies the above issue.

As to claim 19: The instant claim depends directly from claim 18 and accordingly inherits the same issue as claim 18 above. In particular, because the claim recites in part “comparing of the respective vibration sensing unit signal from the vibration sensing unit to the stored baseline for the respective vibration sensing unit” but the limitations of parent claim 15 are met if only a singular vibration sensing unit signal is present, the scope of the claim is rendered unclear because it is unknown whether a singular vibration sensing unit signal is required or multiple such signals are required.
The examiner recommends either amending claims 15, 18, and 19 in order to obviate the above rejection and/or explaining remarks how Applicant’s disclosure remedies the above issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon US PG-PUB 2012/0007743 A1 (hereafter Solomon).
As to claim 1: Solomon discloses a gas meter set monitoring system (see fig. 1a and ¶ 46 which notes that the monitoring system depicted may be utilized on gas from a source) comprising:
at least one vibration sensing unit (6; see fig. 1a and details in ¶ 37) positioned at a location of a meter set (see the above claim objection to the instant claim - because the claim may be met by a single vibration sensing unit, there is not a respective location but instead a sole location) to be monitored to provide at least one vibration sensing unit signal (¶ 43 notes that the vibration detector 6 detects a vibration signal that is measured and subsequently amplified); and
a control unit (20; see fig. 1a and ¶ 40) configured to be coupled to the at least one vibration sensing unit (¶ 40 notes that the processor 20 receives data from the vibration detectors and is therefore considered to be coupled to them at least via the communication network 14 as depicted in fig. 1a) and further to one or more alarm signaling units (24; fig. 1a and see ¶ 40 which notes that the alert is displayed on a screen and therefore the screen is considered to be an alarm signaling unit);
wherein the control unit is configured to:
detect a condition of vibration from the respective location using the at least one vibration sensing unit signal (¶ 40 regarding the detected signal of vibration that is processed by the processor 20); and
communicate to at least one of the one or more alarm signaling units to provide an alarm signal in response to the condition of vibration (¶ 40; the processor 20 issues alerts that are provided to the screen 24 that may indicate locations of detected leaks based upon the received vibration data as disclosed).

As to claim 2: Solomon discloses the system of claim 1, wherein the at least one vibration sensing unit (6a; see fig. 1a and details in ¶ 37) comprises at least one vibration sensor (¶ 37 notes that the vibration detection is carried out by vibration meters 6 that can be embodied as accelerometers, strain gauges, or hydrophone type sensors), at least one processor (5a; fig. 1a) and a communication component (17a; fig. 1a) to communicate the vibration sensing unit signal (see fig. 1a and ¶ 40 which notes that the vibration sensing unit 6a itself includes a processor and a transceiver that allows for signals to move through the communication network 14 such as further disclosed in ¶ 40).

As to claim 3: Solomon discloses the system of claim 1, wherein the condition of vibration corresponds to an abnormality at the at least one location (¶ 40 regarding a leak detected at a location that is notified at the screen 24), wherein an abnormality comprises any one of:
a fluid leak in the meter set (¶ 40 and see further details in ¶ 43 concerning leak detection and how one is determined from the vibration signal detected);
a failure of at least one component of the meter set; 
a vandalism of the meter set; 
an unauthorized use of the meter set; 
a tampering of the meter set; and 
a change in gas blend.

As to claim 5: Solomon discloses the system of claim 1, wherein detecting the condition of vibration comprises comparing a respective vibration sensing unit signal from a respective vibration sensing unit to a stored baseline for the respective vibration sensing unit (¶ 51; the comparison of a sensed vibration to a predetermined threshold vibration is considered to be comparing to a stored baseline vibration).

As to claim 6: Solomon discloses the system of claim 5, wherein the stored baseline for the respective vibration sensing unit (the comparison of the signal sensed by vibration sensing unit 6a to a predetermined vibration as disclosed in ¶ 51) comprises a signal representing one of: a normal operation of the meter set; and an abnormal operation of the meter set (¶ 51; when there are exceptional vibrations detected, it is detected that an abnormal condition exists, such as low flow due to a leak as disclosed).

As to claim 9: Solomon discloses the system of claim 1, wherein during operation, the one or more alarm signaling units (24; see fig. 1a) are located in a remote location relative to the at least one vibration sensing unit (6) (see fig. 1a; the alarm signaling unit 24 is a screen as disclosed in ¶ 40 and is considered to be remote from the vibration sensing unit 6 at least by virtue of being separate and distinct devices as depicted in the figure).

As to claim 11: Solomon discloses the system of claim 1, wherein the alarm signal alerts of a fluid leak located in proximity to the at least one location (¶ 40 discloses that the processor 20 issues an alert when a leak is detected that may located at a location in the pipe network).

As to claim 14: Solomon discloses the system of claim 1 further comprising a messaging middleware component (the software that is utilized with the communication network 14 and server 16 which allows for the data to pass therebetween; while not specifically disclosed in ¶ 38 or 40, such a software must necessarily be present to allow the signals to pass in accordance with the hardware utilized which is further disclosed in ¶ 42 and may be embodied in a number of ways but each must necessarily have appropriate software in order to carry out the disclosed functions and this software is considered to be equivalent to the claimed messaging middleware) to communicate between: the at least one vibration sensing unit (6) and the control unit (20) (see ¶ 40 regarding the communication between the vibration sensing unit 6 and the control unit 20); and the control unit (20) and the one or more alarm signaling units (24) (see ¶ 40 regarding the communication between the control unit 20 and the alarm signaling unit 24).

As to claim 15: Solomon discloses a computer implemented method (the method disclosed herein is carried out with a computer as noted in, e.g. ¶ 44, which notes that a microprocessor is utilized to carry out the following functions described in greater detail below) comprising:
receiving, at a processing unit, at least one vibration sensing unit signal (¶ 40 regarding the data received at the processor 20 from a signal generated by a vibration detector 6a such as disclosed further in ¶ 43 which notes that the vibration detector 6a is utilized to detect pipe vibrations or acoustic waves and the signals thereof are converted to digital signals) from at least one vibration sensing unit (6; see fig. 1a and details in ¶ 37) positioned at a location of a meter set (see the above claim objection to the instant claim - because the claim may be met by a single vibration sensing unit, there is not a respective location but instead a sole location);
detecting a condition at the at least one location using the at least one vibration sensing unit signal (¶ 40 regarding the detected signal of vibration that is processed by the processor 20 - the condition is considered to be the condition of vibration); and
communicating to at least one of one or more alarm signaling units to provide an alarm signal in response to the condition (¶ 40; the processor 20 issues alerts that are provided to the screen 24 [that is considered to be an alarm signaling unit] that may indicate locations of detected leaks based upon the received vibration data as disclosed).

As to claim 16: Solomon discloses the method of claim 15, wherein:
each respective vibration sensing unit (6; fig. 1a) comprises a vibration sensor (6a; see fig. 1a as well as details in ¶ 37 - see also the 35 U.S.C. 112(b) rejection of the instant claim which notes that a single vibration sensing unit is considered to meet the claimed limitations although the examiner notes that as depicted in fig. 1a, Solomon discloses a plurality of such vibration sensing units), a processor (5a; fig. 1a) and a communication component (17a; fig. 1a) to communicate a respective sensing unit signal (see fig. 1a and ¶ 40 which notes that the vibration sensing unit 6a itself includes a processor and a transceiver that allows for signals to move through the communication network 14 such as further disclosed in ¶ 40 and also note the 35 U.S.C. 112(b) rejection of the instant claim which notes that a single sensing unit signal is considered to meet the claimed limitations as presently recited); and
the meter set comprises a gas meter set (see fig. 2 as well as details in ¶ 46 which notes that the pipe network relates to gas from a source and accordingly the depicted meter set in fig. 1a is considered to be a gas meter set).

As to claim 17: Solomon discloses the method of claim 15, wherein the condition corresponds to an abnormality at the at least one location (¶ 40 regarding a leak detected at a location that is notified at the screen 24), the abnormality comprising any one of:
a fluid leak in the meter set (¶ 40 and see further details in ¶ 43 concerning leak detection and how one is determined from the vibration signal detected);
a failure of at least one component of the meter set; 
a vandalism of the meter set; 
an unauthorized use of the meter set; 
a tampering of the meter set; and 
a change in gas blend.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon US PG-PUB 2012/0007743 A1 (hereafter Solomon) in view of Lee et al. US PG-PUB 2008/0035202 A1 (hereafter Lee).
As to claim 4: Solomon teaches all of the limitations of the claimed invention as described above regarding claim 1, including a condition of vibration at at least one location (¶ 40 regarding the detection of vibration via a vibration detector 6 at a location where a leak may have occurred), but does not explicitly teach:
wherein the condition of vibration corresponds to a determination of a gas blend or a gas density at the least one location.
Lee teaches that a condition of vibration may correspond to a determination of a gas density at at least one location (¶ 31 regarding the detection of vibration by the sensor 206 that is noted to be capable of being embodied by an accelerometer and that the frequency of oscillation of the vibrating member associated therewith may be correlated to the density of a gas at the measuring location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon such that the condition of vibration corresponds to a determination of a gas blend or a gas density at the least one location because such a determination of gas density information may be useful when verifying or calibrating flow through a mass flow meter as suggested in Lee ¶ 32 and thus the system of Solomon could be used to calibrate mass flow controllers and thus improve the flexibility of the device disclosed therein.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US PG-PUB 2012/0007743 A1 (hereafter Solomon) in view of Zhang US PG-PUB 2006/0174707 A1 (hereafter Zhang).
As to claim 8: Solomon teaches all of the limitations of the claimed invention as described above regarding claim 1, including a control unit (20; see fig. 1a and ¶ 40), but does not explicitly teach:
wherein the control unit is configured to detect the condition of vibration using a classifier.
Zhang teaches that vibration detection of infrastructure in which liquid flows may “learn” new vibration signatures by using a classifier (¶ 98; the neural network employed is considered to be a control unit that is configured to detect a condition of vibration and is a classifier in accordance with Applicant’s as-filed specification ¶ 127 which notes that such classifiers may encompass any one of logistic regression, kernel estimation, support vector machines, and artificial neural networks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon such that the control unit of Solomon detects the condition of vibration using a classifier because such a classifier may allow for vibrational monitoring of any additional pipes or flows that are introduced to the system of Solomon and prevent a false positive of leak detection as suggested in Zhang ¶ 98.

As to claim 18: Solomon teaches the method of claim 15, wherein detecting a condition comprises one of: comparing a respective vibration sensing unit signal from a respective sensing unit to a stored baseline for the respective sensing unit (¶ 51; the comparison of a sensed vibration to a predetermined threshold vibration is considered to be comparing to a stored baseline vibration - furthermore see the above 35 U.S.C. 112(b) rejection of the instant claim - because claim 16, from which the instant claim depends, may be met by a singular sensing unit and sensing unit signal, the claim limitations as recited are considered to be met), but does not explicitly teach:
classifying using a classifier.
 Zhang teaches that vibration detection of infrastructure in which liquid flows may “learn” new vibration signatures by using a classifier (¶ 98; the neural network employed is considered to be a control unit that is configured to detect a condition of vibration and is a classifier in accordance with Applicant’s as-filed specification ¶ 127 which notes that such classifiers may encompass any one of logistic regression, kernel estimation, support vector machines, and artificial neural networks - the “learning” is considered to be classifying).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon such that the control unit of Solomon classifies using a classifier because such a classifier may allow for vibrational monitoring of any additional pipes or flows that are introduced to the system of Solomon and prevent a false positive of leak detection as suggested in Zhang ¶ 98.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon US PG-PUB 2012/0007743 A1 (hereafter Solomon) in view of Sale et al. US PG-PUB 2019/0027013 A1 (hereafter Sale).
As to claim 10: Solomon teaches all of the limitations of the claimed invention as described above regarding claim 1, including a control unit (20; see fig. 1a and ¶ 40) and one or more alarm signaling units (24; fig. 1a and see ¶ 40), but does not explicitly teach:
wherein the control unit provides data to the one or more alarm signaling units for presentation via a dashboard interface to present the alarm signal.
Sale teaches that an alarm signal may be presented via a dashboard interface that is a screen (¶ 54 and see fig. 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit 20 of Solomon to provide data the alarm signal unit 24 for presentation via a dashboard interface to present the alarm signal because such an interface may be presented to a user at an electronic device that can be mobile and accessed from any location with wireless communication capability and may continue to alert a user until the alert is acknowledged, such as suggested in Sale ¶ 54.

 Allowable Subject Matter
Claims 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 7: The prior art of record does not disclose or render obvious to the skilled artisan a gas meter set monitoring system wherein detecting the condition of vibration is responsive to a current gas blend, when considered in combination with the limitations of parent claims 1 and 5.
In particular, while Solomon is considered to disclosed detecting a condition of vibration as noted in at least ¶ 40, there is no disclosure therein nor teaching or suggestion in any of the other cited prior art documents to render obvious the limitation of detecting the condition of vibration wherein said detecting is responsive to a gas blend. 
Furthermore, although it is known from the prior art to detect such gas blends (see, for example, Wanek, JR. et al. US PG-PUB 2014/0284222 A1 ¶ 24-27 which teaches a method of detecting a blend of gases that can have added toxicity when blended), there is no disclosure, teaching, or even suggestion that detecting a condition of vibration wherein said detecting is responsive to a current gas blend would be an obvious modification of any of the cited prior art documents.

As to claim 12: The prior art of record does not disclose or render obvious one or more respective meter set sensors providing a working condition signal and wherein the control unit is configured to detect a working condition of the meter set vibration using a working condition signal (emphasis added), and communicate to at least one of the one or more alarm signaling units to provide an alarm signal in response to the working condition, when considered in combination with the other limitations recited in the instant claim and with the limitations of parent claim 1.

As to claim 13: The claim depends from claim 12 which was indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons noted above and accordingly claim 13 is similarly indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least by virtue of inheriting the features of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856